Case 2:16-cv-06631-GRB-AYS Document 174 Filed 02/05/20 Page 1 of 4 PageID #: 2919



                                                                February 4, 2020


  VIA ECF
  Hon. Gary R. Brown
  United States District Court
  100 Federal Plaza
  Central Islip, NY 11722

  RE:    Levin v. Johnson & Johnson, Johnson & Johnson Consumer Products, Inc.
         Case No.: 16-cv-6631-JFB-AYS

  Dear Judge Brown,
          My name is Isaac Levin, the Pro Se Plaintiff and the injured party in the above-subject
  matter (hereinafter referred to as “Levin”).

           Levin would like to welcome this court to this action. It appears that the President of the
  United States ‘took away’ Judge Bianco to the circuit court and in return elevated this court to a
  district court judge into this case. Judge Bianco, in a stunning decision, granted Levin’s motion to
  amend. [ECF #71] Therefore, Levin is seeking help from this court.

          Magistrate Judge Shields has never responded to Levin since the start of this action. In
  fact, here are some of the words of Judge Bianco:

  …two days before the deadline, he submitted the letter to Magistrate Judge Shields detailing the
  various discovery disputes, including his dissatisfaction with the responses to interrogatories and
  extension to allow him to possibly amend the complaint. Defendants responded that plaintiff had
  submitted the letter without meeting and conferring. Accordingly, Magistrate Judge Shields did
  not rule on any of plaintiff’s requests, including his request for an extension of the deadline, but
  instead ordered the parties to meet and confer.

  Levin contacted Counsel for Johnson Defendants and stated ‘I would like you to agree to amend
  the complaint by July 1. If not, I will make the case to the judge.’ Eleven days later he submitted
  the letter to the Magistrate Judge reiterating his request to amend the scheduling order, and
  Magistrate Judge Shields did not issue an order in response to his request. On September 25th he
  submitted another letter to Magistrate Judge Shields and again repeated his request for additional
  time to possibly amend the complaint.

  Magistrate Judge Shields did not issue an order in response to that letter.      And then he finally
  filed the pre-motion letter before me.

  So it’s clear to me, based upon all the circumstances I outlined here, that he was trying to preserve
  his ability to amend the complaint, both with opposing -- the opposing party and with Magistrate
  Judge Shields, who did not issue orders in response to his various requests.”


                                                   1
Case 2:16-cv-06631-GRB-AYS Document 174 Filed 02/05/20 Page 2 of 4 PageID #: 2920




  “Magistrate Judge Shields did not issue an order in response to that letter. And then he finally
  filed the pre-motion letter before me.”

         Levin is an injured person. Levin fully believes that using Johnson’s baby shampoo for
  30+ years caused the injury. The injury could be seen at Exhibit “115.”

          Levin writes to request a pre-motion conference to review by this court an earlier motion
  to strike the ‘expert witnesses’ produced by the Johnson Defendants. [ECF #164] it clearly shows
  how toxins are entered into 50 different products of women, men and children ‘directly and
  intentionally.’ This motion was directed to Judge Seybert and somehow taken over by the
  Magistrate judge. In the alternative Levin is seeking leave to file a motion in limine to exclude the
  same expert reports proffered by the Johnson Defendants. This letter summarizes the bases for
  such a motion.

          On October 11, 2019, Levin directed to Judge Seybert a motion to strike the expert reports
  filed by the Johnson Defendants. [ECF#164]. This motion ended up in the hands of Magistrate
  Judge Anne Shields. There is no record to suggest that Judge Seybert forwarded the motion to the
  magistrate judge.

         The opinion of the magistrate judge is well known to Levin – dismiss this case with
  prejudice in favor of Johnson Defendants. According to the magistrate judge, the Johnson
  Defendants delivered certain documents twice but neither she nor the Johnson Defendants can
  show when and where these requested documents were delivered to Levin even once. See also
  ECF#172. A request for clarification was filed with the magistrate judge on August 13, 2019
  [ECF#152]. Levin asked a simple question. Is the deposition of Dr. Seal contingent to the
  deposition of Levin’s expert witness? Today, seven months later, no response from the magistrate
  judge has been received. This has been a pattern of conduct by Magistrate Shields since this action
  commenced.


         Levin demonstrated in multiple forms that the magistrate judge did not respond to any
  inquiry of Levin or request made to the magistrate judge. Judge Bianco noticed it as well. Levin
  concluded that the magistrate judge is a hostile judge either because Levin is pro se or that the
  magistrate judge was compromised by the Johnson Defendants. It is outrageous to see how the
  magistrate judge has elected to ignore the adding of an illegal and toxic ingredient to so many
  everyday consumer products used daily by individuals around the world. Word for word, and time
  and time again, the magistrate judge repeats the Johnson Defendants’ statements.

         Nevertheless, in the motion, Levin demonstrated that Johnson Defendants are liars, their
  witnesses lied, their attorney lied and that the Johnson Defendants ‘directly and intentionally’ add
  an illegal ingredient known as formaldehyde (CAS#50-00-0) to approximately 50 of their
  consumer products. It is a pattern of the Johnson Defendants to lie and cover up their wrongdoing.

         The documents speak for themselves. Yet, the magistrate judge elected to completely
  ignore the motion and its content. Her text decision is shameful and only suggests that the

                                                   2
Case 2:16-cv-06631-GRB-AYS Document 174 Filed 02/05/20 Page 3 of 4 PageID #: 2921



  magistrate judge is aiding and abetting the Johnson Defendants to cover up the amount of
  formaldehyde in the 50 products, among them the baby shampoo, which was the cause of Levin’s
  injuries. Levin has shown that the magistrate judge does not read a single word written by Levin.
  NOT A SINGLE WORD.

          The deposition of Dr. Jeffrey D. Lazar, Defendants’ expert, took place on March 13, 2019
  in Austin, Texas. Levin believes that the expert report proffered was written by someone else
  other than Dr. Lazar and Dr. Lazar’s name was simply used to seal the deal. At this time, Levin
  is sure that the report was written by Counsel for Defendants, and the postponement of the
  deposition was merely a ruse to give Defendants time to try to educate Dr. Lazar on the fabricated
  report’s contents. In support, Levin found during the deposition that Dr. Lazar had no clue as to
  several of the key and material contents of “his” report. His testimony was riddled with
  contradictory statements and “unknowns” regarding material matters from “his” own report. On
  this basis alone, the report by Dr. Lazar should be stricken from consideration in this matter.

          Dr. Lazar’s report relies heavily on the testimony of Dr, Swei. On April 23, 2018, Levin
  took the deposition of Dr. Homer Swei, who Defendants claimed to be the corporate witness with
  the most knowledge of said matters. Levin demonstrated, based on Johnson’s own documents that
  Dr. Swei lied under oath on multiple occasions and assisted by his attorney. Therefore, the expert
  report of Dr. Lazar should be stricken.

          Levin is also looking to strike the expert testimony of Dr. Seal. Dr. Seal again relied on
  the deposition of Dr. Swei and the documents shown to him by the Johnson Defendants. Those
  documents are listed in ECF #172-page ID #2915. The magistrate judge repeats that those
  documents were provided twice. Neither the magistrate judge nor the Johnson Defendants can
  show when or where those documents were produced even once. The magistrate judge simply
  repeats the lie of the Jonson Defendants.

          Regardless, what it amounts to is a simple fact. The Johnson Defendants appeared to hide
  the true facts from Dr. Lazar and Dr. Seal and therefore their expert report(s) lack any credibility
  or merit. The documents show that a forbidden ingredient was added ‘directly and intentionally’
  to approximately 50 products, among them the baby shampoo.

          Levin is entitled to make the case. The magistrate judge, for unknown reasons, is protecting
  the Johnson Defendants. Levin never agreed to be judged by the magistrate judge. Here all the
  crucial decisions are made by the magistrate judge. All the decisions of the magistrate judge are
  against Levin.

          For the foregoing reasons, Levin respectfully seeks a conference to set a briefing schedule
  for Levin’s motion in limine to exclude the expert reports of Dr. Lazar and Dr. Seal. In the
  alternative, Levin is seeking to refill ECF#164 for this Honorable Court to review. The exhibits
  should turn any consciously person’s blood to yellow just seeing how children bath with Toxins
  and how Johnson lie to the government agencies and the public.




                                                   3
Case 2:16-cv-06631-GRB-AYS Document 174 Filed 02/05/20 Page 4 of 4 PageID #: 2922




                                            Respectfully submitted,
                                            /s/ Isaac Levin
                                            ISAAC LEVIN
                                            Pro Se Plaintiff
                                            960 Cliffside Avenue
                                            N. Woodmere NY 11581
                                            Isaaclevin2010@gmail.com
                                            516-374-0188



  All Counsel(s) of record via ECF.




                                        4
